t c memo united_states tax_court paul garfinkle petitioner v commissioner of internal revenue respondent docket no filed date paul garfinkle pro_se aubrey c brown for respondent memorandum opinion swift judge this case is before the court under rule on respondent's motion for partial summary_judgment with respect to alleged unreported income disallowed partnership losses and a fraud addition_to_tax under sec_6653 for respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and a fraud addition_to_tax under sec_6653 of dollar_figure unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue when the petition was filed petitioner resided in boca raton florida on date respondent served petitioner with requests for admission under rule with respect to significant material facts regarding the alleged unreported income the disallowed partnership losses and the fraud addition_to_tax that were determined by respondent petitioner did not answer or object to respondent's requests for admission because petitioner failed to respond to respondent's requests for admission the factual matter set forth in respondent's requests for admission is deemed admitted rule c petitioner was an intelligent well-educated individual and an experienced tax attorney in petitioner and an individual named george osserman organized promoted controlled and invested in a group of tax-oriented limited_partnerships hereinafter referred to as the s-j partnerships or as the partnerships petitioner and osserman controlled the activities of the s-j partnerships for purposes of attracting investors in the s-j partnerships petitioner and osserman were responsible for preparation of an offering memorandum om that was distributed to prospective investors in the om a number of misrepresentations and omissions of material facts were made regarding the s-j partnerships and significant aspects of the s-j partnerships' activities were not consistent with representations made in the om in the om it was noted that the s-j partnerships would lease an big_number acre tract of property in campbell county wyoming the property which lease would include the right to mine for coal on acres and a conditional right of access to the additional big_number acres if additional leases to mine coal could be obtained from the federal government which owned the coal reserves on the big_number acres it was suggested in the om that leases to mine coal on the remaining big_number acres could be readily obtained from the federal government it was also represented in the om that the s-j partnerships intended to enter into agreements with experienced mining contractors to mine for coal on the property the s-j partnerships include s-j mineral associates l p s-j mineral associates ii l p s-j mineral associates iii l p international associates l p and g o associates in fact and contrary to the above representations in the om the s-j partnerships obtained coal mining leases on only acres of property significantly with regard to the remaining big_number acres mining leases were not available because in at the time the s-j partnerships were promoted and sold a federal moratorium was in place on the issuance of mining leases for coal reserves owned by the federal government attached to the om was a feasibility study in which estimates of probable coal reserves on the property were made and in which it was again suggested that leases to mine the coal reserves on the property could be readily obtained in the feasibility study additional misrepresentations were made with regard to the market price of coal the estimated amount of coal reserves on the property and the sulphur content of coal reserves on the property the author of the feasibility study was not a geologist as represented in the om and he had no special qualifications to prepare the feasibility study in the om it was represented that advanced_royalties that the s-j partnerships agreed to pay were negotiated at arm's length between unrelated parties and that such advanced_royalties would give rise to large net operating losses for the s-j partnerships and its limited partners stated advanced royalty obligations of the s-j partnerships under the lease agreement were in fact not negotiated at arm's length between unrelated parties the advanced royalty obligations of the s-j partnerships ran in favor of and the payments were to be made to prodamat n v and bombardon investments n v corporations controlled by petitioner and osserman the s-j partnerships never entered into mining agreements with mining contractors owned any mining equipment employed coal operators or obtained rail siding to transport coal during the time the s-j partnerships owned the leases no coal was mined or sold on the property the lease transactions through which the s-j partnerships acquired mining leases in the property occurred on or after date material documents relating to the lease transactions were backdated to either date or date in order to attempt to establish the ownership interests of the s-j partnerships in the property prior to date the effective date of a change in federal_law eliminating the deductibility of advanced royalty payments made in years in which no mineral is sold in a deposition given as part of a plea agreement in a criminal proceeding relating to petitioner's promotion of the s-j partnerships petitioner admitted that documents were backdated at his request outside consultants hired by s-j partnerships to determine the feasibility of mining coal on the leased property identified two major limitations of the property the sulphur content in the coal was too high to comply with environmental protection agency requirements and the amount of coal on the property was insufficient to support the purportedly planned mining operation this significant information was not disclosed in the om in order to invest in one unit of the s-j partnerships an individual investor would generally contribute dollar_figure in cash to one of the partnerships and sign a nonrecourse promissory note for dollar_figure in general each limited partner's contribution in the s-j partnerships constituted dollar_figure of cash contributed for each approximate dollar_figure of nonrecourse debt investor funds received on sale of partnership interests were not used to mine coal instead most of the funds were used to pay commissions to promoters including petitioner the s-j partnerships did not earn operating income and did not function as a trade_or_business in the partnerships received approximately dollar_figure million from investors for sale of limited_partnership interests most of the funds from sale of partnership interests were received by the s-j partnerships by the end of date petitioner received and exercised dominion and control for his personal benefit over at least dollar_figure of the funds received from sale of s-j partnership interests petitioner did not maintain accurate accounting books_and_records of the funds he received from sale of s-j partnership interests on petitioner's individual federal_income_tax return that was filed untimely petitioner did not report the above dollar_figure that he received from sale of s-j partnership interests and petitioner claimed ordinary losses of dollar_figure relating to alleged investments in the s-j partnerships during the audit petitioner did not cooperate with respondent's examining agents in respondent's notice_of_deficiency for respondent determined that petitioner in received income of dollar_figure from sale of s-j partnership interests that was not reported on petitioner's federal_income_tax return respondent also disallowed dollar_figure of the claimed dollar_figure in losses relating to the s-j partnerships primarily on the ground that the alleged advanced_royalties were not deductible further respondent determined that petitioner was liable for the fraud addition_to_tax under sec_6653 in respondent's motion for partial summary_judgment respondent asserts that an additional dollar_figure of the dollar_figure claimed loss relating to the s-j partnerships should be disallowed respondent apparently seeks to increase the tax_deficiency set forth in respondent's notice_of_deficiency to reflect this additional loss disallowance respondent has not raised this increased deficiency in the answer or by motion to amend the pleadings and we decline to allow respondent to raise continued in petitioner pleaded guilty to several crimes in connection with his promotion of investments in the s-j partnerships including mail fraud assisting in the preparation of an individual_income_tax_return relating to the s-j partnerships that was fraudulent as to a material_item and willfully and knowingly conspiring to devise a scheme to defraud and to obtain money from respondent and from investors by means of false representations relating to the s-j partnerships during the pendency of additional criminal charges against petitioner petitioner alleged certain fifth_amendment rights in the instant proceeding on date however petitioner entered into a plea bargain and a judgment was entered against petitioner with regard to those charges on date the court herein issued a pretrial order calendaring the instant case for trial and requiring discovery to be completed expert witness reports to be exchanged a list of witnesses to be exchanged a stipulation of facts and a stipulation of exhibits to be filed and pretrial briefs to be filed petitioner failed to comply with any aspect of the above pretrial order summary_judgment or partial summary_judgment may be granted if pleadings answers to interrogatories admissions and other material show that no genuine issue exists as to any material continued this increased deficiency by way of a motion for partial summary_judgment rule fact and that a decision may be entered as a matter of law rule b a party opposing a motion for summary_judgment may not rest upon mere allegations or denials in pleadings but the opposing party must set forth specific facts showing that there exists a genuine factual issue for trial rule d 477_us_317 facts deemed admitted under rule c may support summary adjudication of issues involving omitted income disallowed losses and fraud 91_tc_1 85_tc_267 77_tc_334 marineland record co v commissioner tcmemo_1992_532 sec_61 provides that gross_income includes all income from whatever source derived 348_us_426 income constitutes taxable_income when its recipient has such control_over it that as a practical matter the recipient derives readily realizable economic value from it 343_us_130 claimed losses from partnership tax_shelter transactions are deductible for federal_income_tax purposes only if they are supported by economic_substance and profit objective 924_f2d_1018 11th cir affg 91_tc_733 78_tc_471 affd 722_f2d_695 11th cir transactions are treated as lacking economic_substance if the transactions do not have any practicable economic_effect other than creation of claimed tax benefits karr v commissioner supra pincite to establish fraud respondent must prove by clear_and_convincing evidence that a taxpayer understated the taxpayer's correct_tax liability and that part of the understatement was due to fraudulent intent sec_6653 sec_7454 rule b 781_f2d_1566 11th cir affg tcmemo_1985_63 102_tc_632 91_tc_874 with regard to fraudulent intent respondent is required to prove that a taxpayer intended to evade taxes by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 frazier v commissioner supra pincite generally fraud is established by circumstantial evidence because direct evidence of fraud is not available clayton v commissioner supra pincite 80_tc_1111 courts have developed certain indicia of fraud including the following understatements of income inadequate books_and_records failure_to_file tax returns and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 clayton v commissioner supra recklitis v commissioner supra pincite a taxpayer's intelligence experience and other circumstantial evidence relating to events in question may also be considered 99_tc_202 75_tc_1 petitioner's records relating to funds he received from sale of the s-j partnerships interests are inadequate the evidence however establishes that petitioner in received at least dollar_figure from sale of s-j partnerships interests the evidence establishes that petitioner exercised dominion and control for his personal benefit over these funds we conclude that the evidence supports respondent's determination in the notice_of_deficiency that petitioner received additional income in of dollar_figure from sale of partnership interests with regard to the dollar_figure disallowed claimed s-j partnerships losses the evidence establishes that during the s-j partnerships did not enter into any mining agreements with mining contractors own any mining equipment employ coal operators obtain rail siding to transport coal or mine or sell coal the evidence establishes that the amount of coal reserves on the property leased by the s-j partnerships was insufficient to support a mining operation and that the funds received from investors were not used to pay for mining activity but were instead paid to promoters including petitioner the evidence establishes that the purpose of the s-j partnerships was to create tax losses for the partners through improper deductions relating to alleged advanced royalty payments based on the above established facts we conclude that the transactions entered into by the s-j partnerships lacked business_purpose and economic_substance petitioner is not entitled to deduct the claimed losses of dollar_figure relating to the s-j partnerships further under sec_1_612-3 income_tax regs advanced_royalties allegedly paid in a year when no mineral is sold are deductible as a general_rule only if the leases were entered into prior to date t d 1978_1_cb_192 although the lease agreements in question were backdated to either date or date the s-j partnerships did not actually own interests in the property prior to date respondent properly disallowed the claimed advanced royalty payments and the related claimed losses of the s-j partnerships with regard to the various elements of the fraud addition_to_tax petitioner's failure to report taxable_income of dollar_figure and the disallowed losses of dollar_figure from the s-j partnerships result in a substantial_underpayment in petitioner's federal_income_tax and respondent has established petitioner's underpayment for by clear_and_convincing evidence with respect to fraudulent intent the evidence in the record and in support of respondent's motion for partial summary_judgment establishes that for petitioner substantially underreported his correct federal_income_tax liability backdated material documents did not timely file his income_tax return failed to maintain accurate books_and_records and did not cooperate with respondent's examining agents petitioner was an experienced tax attorney and tax_shelter promoter petitioner was aware that the s-j partnerships losses claimed on his income_tax return were based on backdated documents the evidence before us establishes by clear_and_convincing evidence that petitioner fraudulently intended to understate his correct federal_income_tax liability for petitioner is liable for the fraud addition_to_tax under sec_6653 in opposition to respondent's motion for partial summary_judgment petitioner argues that respondent's requests for admission should not be deemed admitted petitioner argues that respondent should not be entitled to rely on deemed admissions petitioner alleges that the deemed admissions result from petitioner's failure to respond to the requests for admission during a period of time when petitioner was entitled to fifth_amendment protection and that after the judgment in the criminal proceeding was entered on date respondent should have renewed the requests for admission to date petitioner has not responded to respondent's requests for admission petitioner has had more than ample time to respond thereto after the judgment in petitioner's criminal proceeding was entered this court issued a pretrial order dated date which notified petitioner that this case was proceeding to trial when respondent filed the motion for partial summary_judgment on date more than days had passed since judgment was rendered in petitioner's criminal proceeding and since our pretrial order was issued on date further petitioner cites no authority for his assertion that respondent was required to renew the requests for admission after judgment was entered in petitioner's criminal proceeding we conclude that respondent's requests for admission were properly deemed admitted under rule c the evidence establishes that for petitioner received unreported income of at least dollar_figure that petitioner is not entitled to losses of dollar_figure relating to the s-j partnerships and that petitioner is liable for the fraud addition_to_tax as determined by respondent we also conclude that no material factual matter remains in dispute that would preclude us from granting respondent's motion for partial summary_judgment as indicated to the extent respondent's motion for partial summary_judgment seeks an increase in respondent's deficiency determination against petitioner for respondent's motion will be denied to reflect the foregoing an appropriate order will be issued granting in part and denying in part respondent's motion for partial summary_judgment
